     Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 1 of 22 Page ID #:98




 1    PETER A. SCHEY (CAL. BAR NO. 58232)
      CARLOS R. HOLGUIN (CAL. BAR NO. 90754)
 2
      CENTER FOR HUMAN RIGHTS AND CONSTITUTIONAL LAW
 3    256 S. Occidental Blvd.
      Los Angeles, CA 90057
 4
      Telephone: (213) 388-8693
 5    Facsimile: (213) 386-9484
      email: pschey@centerforhumanrights.org
 6
            crholguin@centerforhumanrights.org
 7
 8
      AMY KAIZUKA (CAL. BAR NO. 224279)
 9    JULIA R. WILSON (CAL. BAR NO. 196829)
10    ONEJUSTICE
      1055 Wilshire Blvd., Ste. 166
11    Los Angeles, CA 90017
12    Telephone: (213) 784-3937
      email: akaizuka@one-justice.org
13          jwilson@one-justice.org
14
      Attorney for Plaintiffs (listing continues on following page)
15
                               UNITED STATES DISTRICT COURT
16
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
17
                                       WESTERN DIVISION
18
   COALITION FOR HUMANE                             No. CV 18-08034 GW (MRWx)
19 IMMIGRANT RIGHTS, ET AL.,
20          Plaintiffs,                             SUPPLEMENTAL JOINT RULE 26(f)
21                       v.                         REPORT
22 UNITED STATES CITIZENSHIP AND                    [F.R.C.P. 26(f) & L.R. 26-1]
   IMMIGRATION SERVICES,
23 DEPARTMENT OF HOMELAND
   SECURITY,                                        Scheduling Conference
24                                                  Date: July 11, 2019
             Defendant.                             Time: 8:30 a.m.
25
26                                                  Honorable George H. Wu
27                                                  United States District Judge
28
     Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 2 of 22 Page ID #:99




 1    Plaintiffs’ counsel continued:
 2
      ERIN C. GANGITANO (CAL. BAR NO. 229824)
 3    ASIAN PACIFIC ISLANDER LEGAL OUTREACH
      1121 Mission St.
 4
      San Francisco, CA 94103
 5    Telephone: (415) 567-6255
      Facsimile: (415) 567-6248
 6
      email: ecgangitano@apilegaloutreach.org
 7
 8    LUIS A. PEREZ JIMENEZ (CAL. BAR NO. 319857)
      CINTHIA NATALY FLORES (CAL. BAR NO. 304025)
 9    COALITION FOR HUMANE IMMIGRANT RIGHTS
10    2533 W. Third St., Suite 101
      Los Angeles, CA 90057
11    Telephone: (213) 353-1333
12    Facsimile: (213) 353-1344
      email: lperez@chirla.org
13          cflores@chirla.org
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2                        CHIRLA et al. v. USCIS
                                                                    CV 18-08034 GW (MRWx)
                                                      SUPPLEMENTAL JOINT RULE 26(f) REPORT
     Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 3 of 22 Page ID #:100




 1           Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, Central District
 2     Local Rules, and the Court’s June 21, 2019 Order (Docket No. 22), counsel for Plaintiffs
 3     and Defendant held several telephonic conference calls and now submit the following
 4     Joint Report in advance of the Scheduling Conference set for July 11, 2019, at 8:30 a.m.
 5
 6     I.    Timing and manner of release of requested records.
 7           Plaintiffs’ position:
 8            1. Index to records released or withheld:
 9           Plaintiffs acknowledge receipt of the first FOIA release of approximately 500
10     pages of documents. The pages were released without an index or any indication what
11     documents respond to what requests. Plaintiffs request that Defendants produce an index
12     of documents released indicating what request(s) each document responds to. Plaintiffs
13     also request that for any responsive documents for which Defendant claims an
14     exemption, Defendant list the document in an index stating (i) the date of the document,
15     (ii) number of pages, (iii) author(s), (iv) recipient(s), (v) subject-line of the document
16     (unless the subject line is itself exempt in which case Defendant shall state the subject of
17     the document without disclosing exempt information), and (vi) the exemption(s)
18     claimed. Defendant should release all segregable portions of otherwise exempt
19     documents.
20           2. Timing of release
21           Plaintiffs see no reason why completing the search should take an additional six
22     months, nor do they agree to Defendant then limiting its release of documents to 500
23     pages a month. As Defendant has stated in a previous status report, at this pace even
24     Defendant cannot estimate how many months or years it may take Defendant to
25     complete its response to the FOIA request.
26           Twenty well-defined requests are included in the Plaintiffs’ FOIA letter of August
27     6, 2018. As noted below, as requested by Defendant, Plaintiffs have made a good faith
28     effort to limit the scope of their FOIA requests. Over ten months have passed since the
                                                    3                          CHIRLA et al. v. USCIS
                                                                             CV 18-08034 GW (MRWx)
                                                               SUPPLEMENTAL JOINT RULE 26(f) REPORT
     Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 4 of 22 Page ID #:101




 1     FOIA request was submitted. The majority of documents sought are reports routinely
 2     prepared by Defendant regarding backlogs in processing naturalization applications and
 3     the basis for grants or denials of these applications. An appropriate search hardly
 4     requires an agency-wide search of thousands of employees’ or applicants’ files located
 5     throughout the country. The search should be completed in 60 days (in which case
 6     Defendant would have had a year to respond to the FOIA request), and all documents
 7     located by then should be immediately disclosed along with an explanation of why any
 8     located documents are being withheld, what if any locations remain to be searched, why
 9     they have not yet been searched, and when the search will be completed.
10           Defendant’s Position:
11           The primary reason this request has taken so long to process is due to the
12     complexity of the FOIA request at issue. Plaintiffs are requesting a vast amount of
13     records which requires the assistance of numerous USCIS program offices throughout
14     the agency in order to process this one FOIA request. USCIS FOIA staff are unable to
15     personally access and review every potentially responsive source of agency records and
16     must, therefore, rely on other program offices within USCIS to use their expertise and
17     time, to search their particular office’s records and databases and forward those records
18     to the USCIS FOIA office at the National Records Center in Lee’s Summit, Missouri, for
19     review and processing.1
20           To date, various USCIS program office have responded and forwarded to USCIS
21     FOIA over 133 GB of potentially responsive records. This includes possibly millions of
22     pages of records. This is a massive amount of records that must be personally reviewed
23     by USCIS FOIA staff and processed according to FOIA. This task will consume an
24     inordinate amount of time and resources. USCIS FOIA staff have been dutifully
25
26
             1
               USCIS receives more FOIA requests than any other agency in the U.S.
       government and expects to receive over 200,000 FOIA requests this year. USCIS FOIA
27     staff who are involved in processing Plaintiff’s FOIA request are also responsible for
       processing many other FOIA requests and thus must carefully allocate their time. They
28     cannot be devoted to processing one FOIA request full-time.
                                                    4                           CHIRLA et al. v. USCIS
                                                                              CV 18-08034 GW (MRWx)
                                                                SUPPLEMENTAL JOINT RULE 26(f) REPORT
     Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 5 of 22 Page ID #:102




 1     reviewing and processing responsive records.
 2           On July 1, 2019, Defendant produced an initial 500 pages of unredacted records to
 3     Plaintiffs. Defendant proposes to continue processing 500 pages per month and
 4     releasing any responsive, non-exempt pages to the Plaintiffs on a monthly basis, until the
 5     production is complete.
 6               However, Defendant maintains that unless the parties are able to agree to narrow
 7     the FOIA request at issue, it will take months to complete the processing. As a result,
 8     USCIS FOIA has been engaged with the Plaintiff in an attempt to narrow the scope of
 9     the records sought in order to more speedily, and efficiently, process and produce
10     responsive records. Defendant requests additional time in order to continue meeting and
11     conferring with Plaintiff in this effort, as the two sides remain far apart on some items of
12     this FOIA request, namely Plaintiff’s insistence that USCIS FOIA continue searching its
13     local and regional offices as well for responsive records when it is most likely that
14     responsive records would be maintained by USCIS headquarters level offices and that
15     field and district level local agency office searches would largely be duplicative.
16           USCIS objects to creating a record just to respond to Plaintiff’s FOIA request.
17     Plaintiff requests that USCIS create an index describing its FOIA production in this case.
18     This is creation of records, which is not required by FOIA, and underscores the complex
19     nature of Plaintiff’s FOIA request, a request so complex and onerous that Plaintiff
20     expects USCIS to create a customized index of the records it is producing. USCIS
21     declines to create a record in this fashion. Such a request goes beyond what FOIA
22     requires of agencies. Further, it is premature to expect USCIS to produce a Vaughn
23     index 2 describing each interim production and the bases for any FOIA exemptions
24
25
             2
               In FOIA cases, the agency will typically identify the withheld documents and the
       basis on which they are being withheld by submitting a declaration(s). In addition,
26     where the adequacy of the agency’s search is at issue, the agency relies upon
       declarations. These declarations or affidavits (singly or collectively) are often referred to
27     as a Vaughn Index, after the case of Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973),
       cert. denied, 415 U.S. 977, 94 S.Ct. 1564 (1974). See also, Wiener v. FBI, 943 F.2d 927
28     at 978, n.6 (9th Cir. 1991), cert. denied, 505 U.S. 1212 (1992) (“[w]e refer to these
       affidavits [of FBI agents and CIA officers] collectively as the Vaughn index”).
                                                     5                            CHIRLA et al. v. USCIS
                                                                               CV 18-08034 GW (MRWx)
                                                                 SUPPLEMENTAL JOINT RULE 26(f) REPORT
     Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 6 of 22 Page ID #:103




 1     applied. So far all records produced by USCIS FOIA have been unredacted, but based
 2     on the volume of records involved in this case, it is likely many will be at least partially
 3     redacted pursuant to FOIA exemptions. Defendants propose that any Vaughn index be
 4     submitted at the time of dispositive briefing and that pertains to the entire records
 5     production, once it is complete, rather than producing a Vaughn index piecemeal as the
 6     production continues, as this case will require a very lengthy rolling production of
 7     records unless the parties can agree to significantly narrow the scope of the records
 8     produced.
 9
10     II. Discussion of Individual Requests
11           1. All documents that report to USCIS Headquarters and those generated by
12     USCIS Headquarters on numbers of approvals and denials of N-400 naturalization
13     applications including but not limited to data compilations that in any way provide the
14     reasons for denials of N-400 naturalization applications.
15           Plaintiffs’ Position:
16           Plaintiffs agree that Request 1 may be limited to searches within (1) USCIS’s
17     Headquarters (including the Executive Secretariat, the Field Operations Directorate
18     (FOD), and the Office of Performance and Quality Management (OPQ)), (2) the
19     National Benefits Center (NBC), and (3) the four USCIS Regional Offices (hereinafter
20     “Responsive Components”) for responsive records created between January 1, 2016, to
21     October 2, 2018 (the date USCIS commenced its records search following receipt of
22     Plaintiff’s FOIA request). USCIS will not be required to search A-file records or produce
23     records that pertain to any specific individual N-400 application.
24           Defendant’s Position:
25           Request 1 specifically seeks “All documents that report to USCIS Headquarters
26     and those generated by USCIS Headquarters...” Accordingly, a reasonable FOIA search
27     for responsive records would be for USCIS to search its agency headquarters offices in
28     Washington, D.C., for responsive records, which it has searched. Plaintiffs seek to
                                                  6                            CHIRLA et al. v. USCIS
                                                                             CV 18-08034 GW (MRWx)
                                                               SUPPLEMENTAL JOINT RULE 26(f) REPORT
     Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 7 of 22 Page ID #:104




 1     expand the scope of Request 1 to now include local and regional offices, e.g. the
 2     National Benefits Center (located in Lee’s Summit, Missouri) and several regional
 3     offices. Defendant does not believe that FOIA requires that it conduct another search of
 4     local and regional offices when this item of the Plaintiffs’ FOIA request specifically
 5     seeks documents that reasonably should be in the custody and control of USCIS
 6     headquarters offices such as the Office of the Executive Secretariat, Office of
 7     Performance and Quality, and the Field Operations Directorate. To the extent these
 8     agency headquarters offices have not already been searched for records responsive to
 9     Request 1, as described by Plaintiffs herein, Defendant can agree to conduct another
10     search of the agency headquarters offices as described herein.
11           Defendant agrees that its search for responsive records for item 1 of Plaintiff’s
12     request will be for records created between January 1, 2016, and October 2, 2018 (the
13     date USCIS commenced its records search following receipt of Plaintiffs’ FOIA
14     request). USCIS agrees that it will not be required to search Alien file (A-file) records or
15     produce records that pertain to any specific individual N-400 application.
16           2. All documents compiling data submitted by one or more of the agency’s
17     locations processing or adjudicating N-400 naturalization applications or produced by
18     USCIS Headquarters related to the volume of or reasons for RFEs (“Requests For
19     Evidence”) and NOID (“Notices of Intent to Deny”) notifications issued in N-400 cases.
20           Plaintiffs’ Position:
21           Plaintiffs agree that Request 2 may be limited to searches within the Responsive
22     Components for responsive records created between January 1, 2016, to October 2, 2018
23     (the date USCIS commenced its records search following receipt of Plaintiff’s FOIA
24     request). USCIS will not be required to search A-file records or produce records that
25     pertain to any specific individual N-400 application. USCIS will search for data in the
26     form of summary agency reports reporting numbers of N-400 applications received,
27     numbers of N-400 RFE’s issued, numbers of N-400 NOIDS issued, and reports re:
28     primary reasons RFE’s are issued on N-400 applications. USCIS will not be required to
                                                7                           CHIRLA et al. v. USCIS
                                                                            CV 18-08034 GW (MRWx)
                                                              SUPPLEMENTAL JOINT RULE 26(f) REPORT
     Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 8 of 22 Page ID #:105




 1     search A-file records or records pertaining to any individual N-400 application.
 2           Defendant’s Position:
 3           Request item 2 seeks records “submitted” by one or more agency “locations” that
 4     process N-400 applications for naturalization. The USCIS agency “locations” that
 5     process N-400 applications fall under the direction and management of USCIS Field
 6     Operations Directorate (FOD), a program office within USCIS that is responsible for
 7     managing agency adjudications of applications and petitions submitted to USCIS that
 8     seek immigration benefits, including N-400 applications. Therefore, a reasonable
 9     interpretation of Request 2 would be that USCIS FOIA search the headquarters office of
10     FOD for responsive records – records submitted to FOD headquarters by FOD’s
11     subordinate offices - which it has done. Those records are currently being reviewed and
12     processed by USCIS FOIA staff.
13           Defendant agrees: (1) to continue processing FOD records that may be responsive
14     to this request; (2) will conduct additional records searches of FOD headquarters offices
15     in Washington, D.C., as necessary; and (3) will search the Offices of the Executive
16     Secretariat (the USCIS Director’s office) in Washington, D.C., for any additional records
17     responsive to Request 2. USCIS reasonably believes that the agency offices described
18     herein are the most likely offices to have records responsive to Request 2.
19           3. All documents compiling data submitted by one or more of the agency’s
20     locations processing or adjudicating N-400 naturalization applications or produced by
21     USCIS Headquarters related to the delay in processing N-400 applications.
22           Plaintiffs’ Position:
23           Plaintiffs agree that this request may be limited to searches within the Responsive
24     Components for responsive records created between January 1, 2016, to October 2, 2018
25     (the date USCIS commenced its records search following receipt of Plaintiff’s FOIA
26     request). USCIS will not be required to search A-file records or produce records that
27     pertain to any specific individual N-400 application.
28     \\\
                                                   8                            CHIRLA et al. v. USCIS
                                                                             CV 18-08034 GW (MRWx)
                                                               SUPPLEMENTAL JOINT RULE 26(f) REPORT
     Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 9 of 22 Page ID #:106




 1            Defendant’s Position:
 2            Defendant believes a reasonable interpretation of Request 3, which seeks records
 3     “submitted” by agency offices that process N-400 applications (which would be
 4     subordinate FOD offices, as described in Request 2, above), would be to search FOD
 5     headquarters offices in Washington, D.C., for responsive records. FOD headquarters
 6     offices would be the most likely agency location that would receive “documents
 7     submitted by one or more of the agency’s locations processing…N-400 naturalization
 8     applications.” USCIS has already searched FOD headquarters offices for responsive
 9     records and is currently reviewing and processing responsive records. To the extent
10     necessary, USCIS can agree to search FOD headquarters offices further for responsive
11     records.
12            USCIS agrees to search for data in the form of summary agency reports reporting
13     numbers of N-400 applications received, numbers of N-400 RFE’s issued, numbers of
14     N-400 NOIDS issued, and reports re: primary reasons RFE’s are issued on N-400
15     applications. USCIS agrees it will not be required to search A-file records or records
16     pertaining to any individual N-400 application.
17            4. All documents relating to funds allocated by Congress for the processing and/or
18     adjudication of N-400 applications.
19            Parties Joint Position:
20            USCIS has completed its search for records responsive to this item of Plaintiff’s
21     request. USCIS asserts that there are no responsive records because Congress allocates
22     no funding to USCIS for adjudication of N-400’s. USCIS asserts that it is fee-for-service
23     funded instead, and N-400 processing is not funded through Congressional
24     appropriations.
25            5. All documents compiling data that show the fees received with naturalization
26     applications, excluding documents relating to individual cases such as receipts, deposits,
27     etc.
28     \\\
                                                    9                         CHIRLA et al. v. USCIS
                                                                           CV 18-08034 GW (MRWx)
                                                             SUPPLEMENTAL JOINT RULE 26(f) REPORT
 Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 10 of 22 Page ID #:107




 1         Plaintiffs’ Position:
 2         Plaintiffs agree that Request 5 may be limited to searches within USCIS’s
 3   Headquarters (including the Executive Secretariat, the Field Operations Directorate
 4   (FOD), and the Office of Performance and Quality Management (OPC)) for data that
 5   shows the amount of fees received by USCIS from N-400 applicants for fiscal years
 6   2016 through fiscal year 2018 (Oct. 1, 2015 – Sept. 30, 2018).
 7         Defendant’s Position:
 8         Defendant agrees to search the USCIS headquarters offices of the Executive
 9   Secretariat, Field Operations Directorate and Office of Performance and Quality, in
10   Washington, D.C., for records responsive to Request 5. Defendant’s search will be
11   limited to searching for agency statistical reports that compile data showing the amount
12   of fees received from N-400 applicants for the fiscal years (FY) specified in Plaintiffs’
13   position – FY’s 2016, 2017, and 2018.
14         6. All documents regarding USCIS’s allocation of funds to its various facilities
15   and field offices for the processing or adjudication of N-400 applications.
16         Plaintiffs’ Position:
17         Plaintiffs agree that Request 6 may be limited to searches within USCIS’s
18   Responsive Components for documents regarding USCIS’s allocation of funds to its
19   various facilities and field offices for the processing or adjudication of N-400
20   applications for fiscal years 2016 through fiscal year 2018 (Oct. 1, 2015 – Sept. 30,
21   2018).
22         Defendant’s Position:
23         USCIS FOIA understands that USCIS does not allocate funding to agency offices
24   based on a “per-application basis,” meaning there is no funding allocated specifically for
25   N-400 adjudications. Accordingly, USCIS agrees to search the headquarters of FOD for
26   records showing the allocation of funding to subordinate FOD area and district offices
27   for the adjudication of immigration applications and petitions, which will include
28   adjudication of N-400 applications. USCIS will search for agency funding data, as
                                               10                          CHIRLA et al. v. USCIS
                                                                          CV 18-08034 GW (MRWx)
                                                            SUPPLEMENTAL JOINT RULE 26(f) REPORT
 Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 11 of 22 Page ID #:108




 1   described, for FY’s 2016, 2017, and 2018.
 2         7. All documents relating in whole or in part to decisions by USCIS officials
 3   regarding allocations of funds to the processing centers and field offices for the
 4   adjudication of N- 400 applications.
 5         Plaintiffs’ Position:
 6         Plaintiffs agree that Request 7 may be limited to searches within USCIS’s
 7   Responsive Components for documents relating in whole or in part to decisions by
 8   USCIS officials regarding allocations of funds to the processing centers and field offices
 9   for the adjudication of N- 400 applications for fiscal years 2016 through fiscal year 2018
10   (Oct. 1, 2015 – Sept. 30, 2018).
11         Defendant’s Position:
12         Senior USCIS management officials are responsible for making decisions
13   regarding allocation of agency finances to USCIS processing centers (area and district
14   offices around the U.S.) that are responsible for adjudicating N-400 applications.
15   Accordingly, a reasonable FOIA search for records responsive to Request 7 would be for
16   USCIS FOIA to search senior agency manager’s records, such as emails. USCIS agrees
17   to search the email records of the USCIS Director (or Acting Director) as well as its
18   Deputy Director (or Acting Director) and the Director (or Acting Director) of FOD for
19   records related to funding decisions for N-400 processing. USCIS FOIA will agree to
20   search for email records from these individuals that were created between January 1,
21   2016 (the date specified in Plaintiffs’ FOIA request), and October 2, 2018, which was
22   the date USCIS FOIA commenced its records search upon receipt of Plaintiffs’ FOIA
23   request.
24         8. All documents that address or concern delays or backlogs in the processing time
25   for naturalization applications.
26         Plaintiffs’ Position:
27         Plaintiffs agree that Request 8 may be limited to searches within USCIS’s
28   Responsive Components for documents that address or concern delays or backlogs in the
                                            11                           CHIRLA et al. v. USCIS
                                                                          CV 18-08034 GW (MRWx)
                                                            SUPPLEMENTAL JOINT RULE 26(f) REPORT
 Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 12 of 22 Page ID #:109




 1   processing time for naturalization applications. In addition, Plaintiffs agree Defendant
 2   may limit its search of emails to the emails of the USCIS Director (or Acting Director),
 3   USCIS Deputy Director (or Acting Deputy Director), the FOD Director (or Acting FOD
 4   Director) and the FOD Deputy Director (or Acting Deputy Director) that were sent
 5   between March 1, 2017, to October 2, 2018, (“E-Mail Records”) by these individuals
 6   and that discuss delays or backlogs in the processing time for naturalization applications.
 7         Defendant’s Position:
 8         Request 8 is similar to the data sought by Plaintiffs in Request 3, which also
 9   sought USCIS records related to alleged delays in N-400 processing. Defendant’s
10   response to Request 3, above, is incorporated by reference here. Defendant reasonably
11   believes that Request 8 is subsumed by the USCIS records search relevant to Request 3.
12   Further, it will be unreasonably burdensome for Defendant to search every agency
13   employee’s records for “documents that address or concern delays or backlogs in the
14   processing time for naturalization applications.” Such a search would necessarily entail
15   searching every USCIS employee’s email records. As there are over 20,000 USCIS
16   employees, that would be an unreasonably burdensome records search. Instead, senior
17   USCIS agency managers would be the primary decision makers on issues regarding how
18   USCIS should address concerns related to N-400 delays, and, as a result, would be
19   reasonably likely to have such records. Therefore, Defendant agrees to limit its search to
20   the emails of the USCIS Director (or Acting Director), USCIS Deputy Director (or
21   Acting Deputy Director), the FOD Director (or Acting FOD Director) and the FOD
22   Deputy Director (or Acting Deputy Director) that were sent between March 1, 2017, and
23   October 2, 2018, and that discuss delays or backlogs in the processing time for
24   naturalization applications.
25         9. To the extent not provided in response to Request Number 8, all data
26   compilations and spreadsheets addressing in whole or in part delays or backlogs in the
27   processing or adjudication of naturalization applications.
28   \\\
                                                 12                         CHIRLA et al. v. USCIS
                                                                         CV 18-08034 GW (MRWx)
                                                           SUPPLEMENTAL JOINT RULE 26(f) REPORT
 Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 13 of 22 Page ID #:110




 1         Plaintiffs’ Position:
 2         Plaintiffs agree that Request 9 may be limited to searches within the Responsive
 3   Components for responsive records created between January 1, 2016, to October 2,
 4   2018. USCIS will not be required to search A-file records or produce records that pertain
 5   to any specific individual N-400 application.
 6         Defendant’s Position:
 7         Request 9 is duplicative of Plaintiffs’ Requests 3 and 8, which also seek USCIS
 8   records related to any delays or backlogs in N-400 processing. Defendant believes
 9   Request 9 is subsumed by its response to Request numbers 3 and 8. Therefore,
10   Defendant’s responses to Requests 3 and 8 are incorporated herein by this reference.
11         10. To the extent not provided in response to a separate request, all documents
12   reporting on: (a) the volume of naturalization applications received; (b) where the
13   applications were received; (c) where the applications were processed and adjudicated;
14   and (d) how long it took to fully process and adjudicate the naturalization applications.
15         Plaintiffs’ Position:
16         Plaintiffs agree that Request 10 may be limited to searches within the Responsive
17   Components for (1) responsive records created between January 1, 2016, to October 2,
18   2018 and (2) Email Records as defined above. USCIS will not be required to search A-
19   file records or produce records that pertain to any specific individual N-400 application.
20         Defendant’s Position:
21         Defendant agrees that it will search for email records responsive to Request 10
22   that were created by the USCIS Director (or Acting Director), USCIS Deputy Director
23   (or Acting Deputy Director), the FOD Director (or Acting FOD Director) and the FOD
24   Deputy Director (or Acting Deputy Director) and that were sent between March 1, 2017,
25   and October 2, 2018.
26         However, Defendant objects to also searching local and regional agency offices
27   for responsive records, as contemplated by Plaintiffs’ definition “Responsive
28   Components” (see Plaintiff’s Position for Request 1). USCIS FOIA staff reasonably
                                                13                        CHIRLA et al. v. USCIS
                                                                         CV 18-08034 GW (MRWx)
                                                           SUPPLEMENTAL JOINT RULE 26(f) REPORT
 Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 14 of 22 Page ID #:111




 1   believes that all documents responsive to Request 10 will have been compiled by agency
 2   headquarters staff, especially by such officials as the USCIS Director, Deputy Director
 3   and FOD Director. A search of the email records of these senior officials is most likely
 4   to locate responsive records that “report” on the volume of N-400 applications, where
 5   they are received and processed, and the processing time. It would be inordinately
 6   burdensome for USCIS FOIA staff to also have to search the records of individual
 7   employees at the local and regional levels, as contemplated by Plaintiff’s request that
 8   USCIS FOIA also search its “Responsive Components.”
 9         11. All documents relating to inquiries from or responses to members of Congress
10   relating to the delays in processing N-400 applications.
11         Plaintiffs’ Position:
12         Plaintiffs agree Defendant may limit the search to the USCIS Office of Legislative
13   Affairs for records received from members of Congress between March 1, 2017, and
14   Oct. 2, 2018, that pertain to Congressional inquiries related to delays in N-400
15   processing.
16         Defendant’s Position:
17         Defendant concurs with Plaintiffs’ position regarding Request 11 and agrees to
18   limit its search for records responsive to Request 11 to the USCIS Office of Legislative
19   Affairs, as described by Plaintiffs, above.
20         12. All documents including but not limited to memoranda, guidance, instructions,
21   or directives issued to facilities, centers, or field offices discussing policy or procedures
22   to be followed in the processing or adjudication of N-400 applications.
23         Plaintiffs’ Position:
24         Plaintiffs agree that Request 12 may be limited to searches (1) within the
25   Responsive Components created between Jan. 1, 2016 and Oct. 2, 2018, and (2) Email
26   Records as defined above. Plaintiffs agree that Defendant will compile responsive draft
27   documents and provide Plaintiffs with a list of the draft documents for which an
28   exemption may be asserted including the documents’ dates, page lengths, author,
                                               14                         CHIRLA et al. v. USCIS
                                                                           CV 18-08034 GW (MRWx)
                                                             SUPPLEMENTAL JOINT RULE 26(f) REPORT
 Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 15 of 22 Page ID #:112




 1   recipient(s), and subject matter as set forth in the document. Plaintiffs agree to meet and
 2   confer with USCIS about the production of any draft agency material Plaintiffs would
 3   like produced that pertains to the final agency documents described herein.
 4         Defendant’s Position:
 5         Defendant agrees to search USCIS headquarters offices in Washington, D.C., such
 6   as the Office of the Executive Secretariat and FOD, for records responsive to Request
 7   12, as those offices are the most likely to maintain responsive records. However,
 8   Defendant objects to searching for responsive records at the agency’s local and regional
 9   level, as defined by Plaintiff. See Defendant’s response to Request 10. Agency guidance
10   records, instructions and policies that are issued to agency field and district offices for
11   adjudicating N-400 applications would necessarily emanate from USCIS headquarters
12   and be disseminated to the agency’s local offices. Therefore, a reasonable search for
13   such records should be limited to the agency offices that promulgated that guidance in
14   the first instance, necessarily, USCIS headquarters offices. A search of USCIS local and
15   regional offices would be inordinately time and resource consuming, and largely,
16   duplicative of the agency’s search of its headquarters offices in Washington, D.C.
17         Further, USCIS agrees that it will limit its search of agency email records
18   responsive to this item to the emails of the USCIS Director, Deputy Director and FOD
19   Director, and any Acting Directors of such offices, that were sent between March 1,
20   2017, and October 2, 2018.
21         Moreover, Defendant will search for final agency documents that reflect guidance,
22   instructions, directives, etc., on N-400 processing, as that will be the operative “agency
23   law” on this subject. However, USCIS agrees to also compile draft versions of this
24   material and agrees to meet and confer at a later date with Plaintiffs over the production
25   of draft versions of such agency guidance. USCIS FOIA has already conducted a search
26   for responsive records and compiled thousands of pages of draft material that may
27   largely be exempt from FOIA production, so Defendant proposes to first produce final
28   versions of agency guidance material, as contemplated by Request 12, and discuss with
                                                15                         CHIRLA et al. v. USCIS
                                                                           CV 18-08034 GW (MRWx)
                                                             SUPPLEMENTAL JOINT RULE 26(f) REPORT
 Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 16 of 22 Page ID #:113




 1   Plaintiffs the need to produce draft materials at a later date.
 2         13. All documents and data compilations sent to or prepared by the Administrative
 3   Appeals Office addressing the number of pending and decided appeals of denials of N-
 4   400 applications and the outcome of those appeals. This request does not seek copies of
 5   the individual appeals or·decisions.
 6         Plaintiffs’ Position:
 7         Plaintiffs agree that USCIS will search the USCIS Administrative Appeals Office
 8   (AAO), for responsive records created by AAO between Jan. 1, 2016, and Oct. 2, 2018,
 9   and USCIS will also search for any summary AAO reports on the outcome of AAO
10   appeals. Plaintiffs agree that USCIS is not required to search for A-file records or
11   produce any records that pertain to specific individual AAO appeals and adjudications.
12   The search will be limited to summary reports that do not include personally identifiable
13   information pertaining to individual N-400 applicants and appellants.
14         Defendant’s Position:
15         Defendant concurs with Plaintiffs’ position with regard to Request 13.
16         14. All documents sent to or prepared by USCIS regarding delays in naturalization
17   applications due to problems implementing or using the Electronic Immigration System
18   (“ELIS”).
19         Plaintiffs’ Position:
20         Plaintiffs agree that Request 14 may be limited to searches (1) within the
21   Executive Secretariat, the Field Operations Directorate (FOD), and the Office of
22   Performance and Quality Management (OPQ), created between Jan. 1, 2016 and Oct. 2,
23   2018, and (2) Email Records as defined above.
24         Defendant’s Position:
25         Defendant concurs with Plaintiffs’ position regarding Request 14. Insofar as
26   USCIS FOIA searches email records responsive to this item of Plaintiffs’ request,
27   USCIS agrees to limit its search to the emails of the USCIS Director, Deputy Director
28   and FOD Director, and any Acting Directors of such offices, that were sent between
                                              16                            CHIRLA et al. v. USCIS
                                                                            CV 18-08034 GW (MRWx)
                                                              SUPPLEMENTAL JOINT RULE 26(f) REPORT
 Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 17 of 22 Page ID #:114




 1   March 1, 2017, and October 2, 2018.
 2         15. All documents and data relied upon in The Department of Homeland Security
 3   Ombudsman 2017 Annual Report To Congress regarding the USCIS (at
 4   https://www.dhs.gov/sites/defauIt/files/publications/OHS%20Annual%20Rep011%2020
 5   170.pdf).
 6         Plaintiffs’ Position:
 7         Plaintiffs agree that Request 15 may be limited to searches (1) within the
 8   Executive Secretariat, the Field Operations Directorate (FOD), and the Office of
 9   Performance and Quality Management (OPQ), created between Jan. 1, 2016 and Oct. 2,
10   2018, and (2) Email Records as defined above. Even if this request seeks records created
11   by another agency, USCIS is required to respond to the extent requested records are in
12   its possession.
13         Defendant’s Position:
14         Request 15 of Plaintiff’s FOIA request seeks records created by another agency.
15   USCIS has already referred this portion of the request to the DHS Ombudsman’s office,
16   on July 1, 2019, for review and a direct response to Plaintiffs. USCIS has no authority to
17   search the offices of the DHS Ombudsman for responsive records nor does the FOIA
18   require that an agency search another agency for records responsive to a FOIA request.
19         16. All documents and data relied upon in The Department of Homeland Security
20   Office of Inspector General Report (OIG) “USCIS Has Been Unsuccessful in
21   Automating Naturalization Benefits Delivery,” dated November 30, 2017 (at
22   https://www.oig:dhs.gov/reports/2018/uscis-has-been-unsuccessful-automating-
23   naturalization-benefits-delivery/oig-18-23).
24         Plaintiffs’ Position:
25         Plaintiffs agree that Request 16 may be limited to searches (1) within the
26   Executive Secretariat, the Field Operations Directorate (FOD), and the Office of
27   Performance and Quality Management (OPQ), created between Jan. 1, 2016 and Oct. 2,
28   2018, and (2) Email Records as defined above. Even if this request seeks records created
                                               17                           CHIRLA et al. v. USCIS
                                                                          CV 18-08034 GW (MRWx)
                                                            SUPPLEMENTAL JOINT RULE 26(f) REPORT
 Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 18 of 22 Page ID #:115




 1   by another agency, USCIS is required to respond to the extent requested records are in
 2   its possession.
 3         Defendant’s Position:
 4         Request 16 seeks records created by another agency, the DHS Office of Inspector
 5   General (OIG). Defendant refers the Court to its response to Request 15, above, and
 6   likewise, USCIS FOIA has already referred Request 16 to the DHS OIG, on July 1,
 7   2019, for review and a direct response to Plaintiff. USCIS has no authority to search the
 8   DHS OIG for responsive records nor does FOIA require that USCIS search another
 9   agency for records responsive to a FOIA request.
10         17. All complaints filed by naturalization applicants or those acting on behalf of
11   naturalization applicants regarding inappropriate, abusive, or discriminatory treatment of
12   naturalization applicants by USCIS employees.
13         Plaintiffs’ Position:
14         Plaintiffs agree that Request 17 may be limited to searches (1) within the
15   Executive Secretariat, the Field Operations Directorate (FOD), and the Office of
16   Performance and Quality Management (OPQ), created between Jan. 1, 2016 and Oct. 2,
17   2018, and (2) Email Records as defined above. The Plaintiffs agree that USCIS is not
18   required to search A-files for responsive records.
19         Defendant’s Position:
20         USCIS agrees that it is not required to search A-files for records responsive to
21   Request 17 and agrees to limit its search to the Executive Secretariat and FOD
22   headquarters in Washington, D.C. USCIS OPQ is not a USCIS agency program office
23   that would receive applicant complaints relating to any benefit adjudicated by USCIS,
24   including N-400’s, so it would not be an efficient use of agency time and resources to
25   conduct a futile search of OPQ for records responsive to Request 17. The USCIS
26   headquarters offices of the Executive Secretariat and FOD would be the most reasonably
27   likely to maintain any responsive records, if they exist. Further, USCIS agrees that it will
28   limit email searches for records responsive to this item of Plaintiffs’ request to the emails
                                                 18                             CHIRLA et al. v. USCIS
                                                                             CV 18-08034 GW (MRWx)
                                                               SUPPLEMENTAL JOINT RULE 26(f) REPORT
 Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 19 of 22 Page ID #:116




 1   of the USCIS Director, Deputy Director and FOD Director, and any Acting Directors of
 2   such offices, that were sent between March 1, 2017, and October 2, 2018.
 3           18. All documents related to a review, update, or revision of the USCIS Fee
 4   Review Study described here:
 5   https://www.federalregister.gov/documents/2016/05/04/2016-10297/us-citizenship-and-
 6   immigration-services-fee-schedule.
 7           Plaintiffs’ Position:
 8           Plaintiffs agree that Request 18 may be limited to searches (1) within the
 9   Executive Secretariat, the Field Operations Directorate, and the Office of Performance
10   and Quality Management, created between Jan. 1, 2016 and Oct. 2, 2018, and (2) Email
11   Records as defined above. The Plaintiffs agree that USCIS is not required to search A-
12   files for responsive records.
13           Defendant’s Position:
14           Defendant concurs with Plaintiff’s position regarding Request 18. Insofar as
15   USCIS FOIA searches email records responsive to Request 18, USCIS agrees to limit its
16   search to the emails of the USCIS Director, Deputy Director and FOD Director, and any
17   Acting Directors of such offices, that were sent between March 1, 2017, and October 2,
18   2018.
19           19. All documents relied upon, issued in response to, or to implement the change
20   in the mission of USCIS announced on February 22, 2018 described here:
21   https://www.uscis.gov/news/news-releases/uscis-director-l-francis-cissna-new-agency-
22   mission-statement
23           Plaintiffs’ Position:
24           Plaintiffs agree that Request 19 may be limited to searches (1) within the
25   Executive Secretariat, the Field Operations Directorate (FOD), and the Office of
26   Performance and Quality Management (OPQ), created between Jan. 1, 2016 and Oct. 2,
27   2018, and (2) Email Records as defined above.
28   \\\
                                                  19                         CHIRLA et al. v. USCIS
                                                                          CV 18-08034 GW (MRWx)
                                                            SUPPLEMENTAL JOINT RULE 26(f) REPORT
 Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 20 of 22 Page ID #:117




 1           Defendant’s Position:
 2           Defendant concurs with Plaintiffs’ position regarding Request 19. Insofar as
 3   USCIS FOIA searches email records responsive to Request 19, USCIS agrees to limit its
 4   search to the emails of the USCIS Director, Deputy Director and FOD Director, and any
 5   Acting Directors of such offices, that were sent between March 1, 2017, and October 2,
 6   2018.
 7           20. All documents received by USCIS from the White House or forwarded by
 8   USCIS to the White House regarding in whole or in part the processing or adjudication
 9   of naturalization applications.
10           Plaintiffs’ Position:
11           Plaintiffs agree that Request 20 may be limited to searches (1) within the
12   Executive Secretariat, the Field Operations Directorate (FOD), and the Office of
13   Legislative Affairs, created between Jan. 1, 2016 and Oct. 2, 2018, and (2) Email
14   Records as defined above.
15           Defendant’s Position:
16           Defendant concurs with Plaintiffs’ position regarding Request 20. Insofar as
17   USCIS FOIA searches email records responsive to Request 20, USCIS agrees to limit its
18   search to the emails of the USCIS Director, Deputy Director and FOD Director, and any
19   Acting Directors of such offices, sent between March 1, 2017, and October 2, 2018.
20   Defendant adds, however, that any White House created equity must be referred to the
21   White House for review and a response, as appropriate. USCIS agrees to limit its search
22   \\
23   \\
24   \\
25   \\
26   \\
27   \\
28   \\
                                                  20                         CHIRLA et al. v. USCIS
                                                                          CV 18-08034 GW (MRWx)
                                                            SUPPLEMENTAL JOINT RULE 26(f) REPORT
 Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 21 of 22 Page ID #:118




 1   for records created by USCIS that were sent to the White House, as described herein.
 2                                        Respectfully submitted,
 3         Dated: July 5, 2019            PETER A. SCHEY
                                          CARLOS R. HOLGUIN
 4                                        CENTER FOR HUMAN RIGHTS AND
                                          CONSTITUTIONAL LAW
 5
                                          /s/ Peter A. Schey
 6
                                          Attorneys for Plaintiffs
 7
 8          Dated: July 5, 2019           NICOLA T. HANNA
                                          United States Attorney
 9                                        DAVID M. HARRIS
                                          Assistant United States Attorney
10                                        Chief, Civil Division
                                          JOANNE S. OSINOFF
11                                        Assistant United States Attorney
                                          Chief, General Civil Section, Civil Division
12
                                          /s/ Alarice M. Medrano
13
                                          ALARICE M. MEDRANO
14                                        Assistant United States Attorney
15                                        Attorneys for Defendant, United States
16                                        Citizenship and Immigration Services,
                                          Department of Homeland Security
17
18
19
20
21
22
23
24
25
26
27
28
                                               21                         CHIRLA et al. v. USCIS
                                                                       CV 18-08034 GW (MRWx)
                                                         SUPPLEMENTAL JOINT RULE 26(f) REPORT
 Case 2:18-cv-08034-GW-MRW Document 23 Filed 07/05/19 Page 22 of 22 Page ID #:119




 1                                 CERTIFICATE OF SERVICE
 2
 3
           I, Laura Diamond, declare and say as follows:
 4
           I am over the age of eighteen years of age and am a party to this action. I am
 5
 6   employed in the County of Los Angeles, State of California. My business address is 256
 7
     S. Occidental Blvd., Los Angeles, CA 90057, in said county and state.
 8
 9         On July 5, 2019 I electronically filed the following document(s):

10      • SUPPLEMENTAL JOINT RULE 26(f) REPORT
11
     with the United States District Court, Central District of California by using the
12
13   CM/ECF system. Participants in the case who are registered CM/ECF users will be

14   served by the CM/ECF system.
15
                                                                /s/ Laura Diamond
16
                                                                Staff Attorney
17
18
19
20
21
22
23
24
25
26
27
28
                                                 22                          CHIRLA et al. v. USCIS
                                                                          CV 18-08034 GW (MRWx)
                                                            SUPPLEMENTAL JOINT RULE 26(f) REPORT
